11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


In re Alonzo Diego Fuller,                     * Original Mandamus Proceeding

No. 11-14-00218-CR                             * August 29, 2014

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

       This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is denied.